Citation Nr: 1123575	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a gastrointestinal disability characterized by acid reflux.  

3.  Entitlement to service connection for a disability manifested by memory loss.  

4.  Whether new and material evidence has been submitted to reopen a service connection claim for systemic lupus erythematosus.  

5.  Whether new and material evidence has been submitted to reopen a service connection claim for right ear hearing loss.  

6.  Whether new and material evidence has been submitted to reopen a service connection claim for temporomandibular joint dysfunction.  

7.  Whether new and material evidence has been submitted to reopen a service connection claim for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had periods of active duty and active duty for training from November 1987 to April 1988, and from September 1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that, in a January 2002 rating decision, the RO denied the Veteran's claims of service connection for systemic lupus erythematosus, right ear hearing loss, temporomandibular joint (TMJ) dysfunction, and rheumatoid arthritis.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for systemic lupus erythematosus, right ear hearing loss, TMJ dysfunction, and rheumatoid arthritis are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of whether clear and unmistakable error (CUE) existed in a prior rating decision denying service connection for hearing loss, rheumatoid arthritis, systemic lupus erythematosus, and for TMJ dysfunction has been raised by a July 2009 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this CUE claim and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes initially that an April 1999 VA treatment record indicates the Veteran is in receipt of Social Security disability benefits.  Neither the Veteran nor her representative identified these Social Security Administration (SSA) records as potentially relevant to any of her currently appealed claims in any statements submitted to VA or in testimony at her September 2010 Board hearing.  Nor is it clear from a review of the April 1999 VA outpatient treatment records what disabilities were considered by SSA in its decision to award the Veteran SSA disability benefits.  In any event, review of the claims file does not indicate that the Veteran's SSA records have been obtained by VA.  The Board notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Next, the Board observes that the September 2004 notice letter to the Veteran regarding her application to reopen a previously denied service connection claim for right ear hearing loss did not indicate with specificity the basis for the prior denial regarding that issue.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (proper VCAA notice for a claim to reopen must describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial).  Because this appeal is being remanded for additional development, the Board finds that, on remand, appropriate VCAA notice should be issued to the Veteran and her service representative with respect to her request to reopen the previously denied service connection claim for right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative appropriate VCAA notice on the issue of her request to reopen the previously denied service connection claim for right ear hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A copy of this notice letter should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, to include any records obtained from SSA or a negative reply, should be included in the claims file.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

